Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s amendments and remarks filed 9/29/21. Claims 15-33 are pending with claims 15 and 29 in independent form.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
In the last line of claim 29, replace the ; with a . 

Allowable Subject Matter
Claims 15-33 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and remarks have overcome the previous prior art rejections. The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 15 and all its dependencies, a holder for a recording unit, where the holder comprises a first end and an opposite second end positioned along a longitudinal axis of the holder, where which recording unit is arranged with an interface having a defined shape configured to cooperate with an interface of a medicament delivery device and where the recording unit is configured for obtaining information regarding the use of the medicament delivery device, where the first end of the holder comprises an interface having a shape that corresponds to and cooperates with the defined shape of the interface of the recording unit, and where the second end of the holder comprises attachment elements for attaching the holder to a suitable surface. With respect to claim 29 and all its dependencies, An assembly comprising: a recording unit comprising an interface having a defined shape configured to cooperate with an interface of a medicament delivery device for obtaining information regarding the use of the medicament delivery device; and a holder comprising a first end and an opposite second end positioned along a longitudinal axis of the holder, an interface located on the first end of the holder comprising a shape that corresponds to and cooperates with the defined shape of the interface of the recording unit; a stand configured as part of the interface of the holder to releasably attach the recording unit; an electronic circuit operably associated with the holder interface and configured to electrically connect to the recording unit when the recording unit is attached to the holder; and attachment elements located on the stand for attaching the second end of the holder to a suitable surface. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH